TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00378-CV



                                   David Schuette, Appellant

                                                v.

                       Kleo Hatziladas and Newtak Pty Ltd., Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
    NO. D-1-GN-09-002784, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant David Schuette has filed a motion to dismiss this appeal. In the motion,

Schuette represents that “[a]ll matters in dispute between the parties have been fully and finally

resolved in the underlying case and the necessity to continue the matter that is before this Court

no longer exists.” The certificate of conference indicates that appellees do not oppose the motion.

Accordingly, we grant the motion and dismiss this appeal. See Tex. R. App. P. 42.1(a)(1).



                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: November 19, 2010